Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 15, 17-18, and 20,  and cancellation of claim 116 in “Claims - 01/21/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 01/21/2021” is acknowledged. 
 	This office action considers Claims 15, 17-25 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 15, 17-25 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 15: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the pressure-sensitive region is between the at least two anchoring regions, and wherein the anchoring recesses are separate from the access holes,” and 
The most relevant prior art of references (US 20160122181 A1 to Picco) substantially discloses in Figures 1-10 and in paragraph [0020]-[0032] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20160122181 A1 to Picco) is considered pertinent to applicant's disclosure. See form PTO-892. Picco discloses in Figures 1-10 and in paragraph [0020]-[0032] a micromechanical pressure sensor ([0020]), which includes: a sensor core (platform 30; Fig. 10), formed in a silicon substrate (11 as labelled 2 of wafer 1; Fig. 2; [0022]) in a pressure-sensitive region (region of sensitive element 5; Fig. 10), the sensor core including a sensor membrane (membrane 8; see also Fig. 10), a first cavity (recess 7; Fig. 10) formed on the sensor membrane in the silicon substrate, a second cavity (gap 25) formed between a rear-side surface of the silicon substrate and the sensor core, access holes (central holes 23 overlaying 7, i.e. not extreme left and right) that go out from the rear-side surface of the silicon substrate being connected to the second cavity (Fig. 10); and at least one anchoring recess (Left most and right most 23 in combination with 29) going out from the rear-side surface, formed in an anchoring region of the silicon substrate surrounding the pressure-sensitive region; an ASIC (ASIC 32; [0032]) bonded flip-chip package substrate – [0032]) and molding compound (encapsulant 34), the micromechanical pressure sensor (5) and the ASIC (32) being molded in together, and the molding compound being meshed with the micromechanical pressure sensor via the anchoring recess (as shown in Fig. 10).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 15 is deemed patentable over the prior art.
Claims (17-25) are allowed as those inherit the allowable subject matter from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 19, 2021